PER CURIAM.
When this cause was here before (The Tommy, 151 Fed. 570, 81 C. C. A. 50), we considered the facts of the accident, the condition of the tongs and the circumstances under which they were furnished; the court below having found that the tongs were defective and that the accident was principally attributable thereto. We reversed the decree which refused to allow a limitation of liability, but did not question the correctness of his other findings, “as he saw and heard the witnesses,” remanding the cause with instructions to enter- a decree in accordance with our opinion. The District Court has now found the value of the barge to be $3,500, that the damages resulting from the death of Johnson were $7,000, and that it is not necessary to determine whether or not deceased was negligent, because, if he were, the result would be only to divide the damages, while his total recovery under our former decision must be limited to the value of the barge ($3,500). We have examined the record now presented, concur with the conclusions of the District Judge, and see no reason to modify our former decision that the defective condition of the tongs furnished by the master of the barge, who was in that particular an alter ego of the owner, was the principal cause of the accident. Decree affirmed, with interest and costs.
See, also, 168 Fed. 563.